Citation Nr: 0802659	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  96-43 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating in excess of 10 
percent for Type II diabetes mellitus.

3.  Entitlement to service connection for Ménière's disease.

4.  Entitlement to service connection for hypertension 
including as a result of exposure to herbicides.

5.  Entitlement to service connection for cardiovascular-
renal disease including as a result of exposure to 
herbicides.  

6.  Entitlement to service connection for kidney stones.

7.  Entitlement to service connection for thyroid tumor.

8.  Entitlement to service connection for arthritis.  

9.  Entitlement to service connection ulcer (gastric-peptic).

10.  Entitlement to service connection hepatitis C.

11.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
scar of the right thigh.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to June 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a decision of the United States Court of Appeals for 
Veterans Claims issued in August 2006.  That decision 
reversed that part of a July 2003 Board decision that found 
that the veteran had withdrawn his appeal seeking a higher 
initial rating for PTSD.  The Board decision was based on an 
appeal of an August 1992 rating decision of the New York, New 
York RO which, in pertinent part, granted service connection 
and a 10 percent rating for PTSD; the veteran appealed for a 
higher rating.  In a February 1993 rating decision, the RO 
granted a 30 percent rating for PTSD.  

This case also comes to the Board from a May 2003 statement 
of the case which the Board construed as a rating decision 
denying entitlement to service connection for Ménière's 
disease.  A notice of disagreement was received from the 
veteran on this issue in July 2003.  The issue of entitlement 
to service connection for Ménière's disease was remanded to 
the RO in the July 2003 Board decision.  The action directed 
by the Board has been accomplished, and the case has been 
returned to the Board for a decision.  

The case also comes before the Board on appeal of a November 
2005 rating decision in which the RO denied service 
connection for hypertension and cardiovascular renal disease 
as a result of exposure to herbicides, kidney stones, thyroid 
tumor, arthritis and ulcer (gastric-peptic).  The RO also 
denied entitlement to an increased rating for type II 
diabetes mellitus, rated at 10 percent, and a rating in 
excess of 30 percent for PTSD.  As to PTSD, it is noted that 
the veteran filed another claim for increase after the July 
2003 Board decision.  In view of the Court decision, these 
claims are now incorporated for purposes of this decision.  

The case also comes before the Board on appeal of a May 2006 
rating decision in which the RO denied service connection for 
hepatitis C and whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a scar of the right thigh.  

The issues of entitlement to increased initial ratings for 
PTSD and Type II diabetes mellitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The persuasive evidence does not demonstrate that 
Ménière's disease was manifest during active service or 
developed as a result of an established event, injury, or 
disease during active service.  

3.  The persuasive evidence does not demonstrate that 
hypertension was manifest during active service, within the 
year following service, or developed as a result of an 
established event, injury, or disease during active service, 
including as a result of exposure to herbicides; hypertension 
is not a disease for which service connection may be presumed 
based upon herbicide exposure.  

4.  The persuasive evidence does not demonstrate that 
cardiovascular-renal disease was manifest during active 
service, within the year following service, or developed as a 
result of an established event, injury, or disease during 
active service, including as a result of exposure to 
herbicides; cardiovascular-renal disease is not a disease for 
which service connection may be presumed based upon herbicide 
exposure.  

5.  The persuasive evidence does not demonstrate that kidney 
stones were manifest during active service or developed as a 
result of an established event, injury, or disease during 
active service.

6.  The persuasive evidence does not demonstrate that a 
thyroid tumor was manifest during active service or developed 
as a result of an established event, injury, or disease 
during active service, nor was a malignant tumor of the 
thyroid manifest during the first year following service.

7.  The persuasive evidence does not demonstrate that 
arthritis was manifest during active service, within the year 
following service, or developed as a result of an established 
event, injury, or disease during active service. 

8.  The persuasive evidence does not demonstrate that ulcer 
(gastric-peptic) was manifest during active service, the year 
following service, or developed as a result of an established 
event, injury, or disease during active service.

9.  The persuasive evidence does not demonstrate that 
hepatitis C was manifest during active service or developed 
as a result of an established event, injury, or disease 
during active service.

10.  In an August 1975 rating decision the RO denied 
entitlement to service connection for scar of the right 
thigh; the veteran did not appeal.

11.  Evidence added to the record since the August 1975 
rating decision as to the issue of scar of the right thigh, 
is either cumulative or redundant of the evidence of record 
or does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  Ménière's disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Hypertension was not incurred in or aggravated by service 
nor as a result of herbicide exposure; it was not manifest 
within the first post-service year.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  Cardiovascular renal disease was not incurred in or 
aggravated by service nor as a result of herbicide exposure; 
it was not manifest within the first post-service year.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

4.  Kidney stones were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

5.  Thyroid tumor was not incurred in or aggravated by 
service and was not manifest within the first post-service 
year.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  Arthritis was not incurred in or aggravated by service 
and was not manifest within the first post-service year.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

7.  Ulcer (gastric-peptic) was not incurred in or aggravated 
by service and was not manifest within the first post-service 
year.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

8.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

9.  New and material evidence has not been received and a 
claim of entitlement to service connection for scar of the 
right thigh, may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the 
RO/AMC dated over a number of years, including letters of 
April 2004, July 2005 (two letters), and February 2006.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The veteran filed his claim for 
hepatitis C in July 2003.  His claim for Ménière's disease 
was filed in June 2002.  His other claims being decided today 
were filed in November and December 2004.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in August 2006 and again in January 2007.  In a new 
and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  This information was 
provided in the February 2005 correspondence.  To the extent 
that there is any perceived technically inadequate notice, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  The veteran has been 
thoroughly informed consistent with controlling law, and has 
not indicated that he has additional evidence to submit on 
these claims.  Moreover, any failure in the timing of VCAA 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1369, 1374 (2004).  There has been no 
prejudicial error in the duty to inform the veteran.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Examinations have been provided where deemed 
necessary, and identified medical records have been obtained.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled as to these 
issues.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  Where a veteran served 90 
days or more of continuous, active military service during a 
period of war or after January 1, 1947, and certain chronic 
diseases, such as arthritis, peptic (gastric) ulcers, 
malignant tumors, cardiovascular-renal disease and 
hypertension, become manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Hepatitis C

Service medical records reflect no diagnosis of hepatitis C.  
Bronx VA medical center (VAMC) treatment records show 
treatment of this disease in records dated from 2002 to 2007.  
A liver biopsy report dated in August 20002 (test performed 
in June 2002) along with a July 2002 serum test reflect the 
assessment of chronic hepatitis C.  

The veteran's DD form 214 reflects his military specialty was 
Anti Tank.  The record does not reflect that he served in any 
capacity that would support his claim or suggest blood 
contact as a first aid worker.  

Reference is made to VA training letter TL 01-02, dated in 
April 2001.  The veteran was properly provided with a letter 
requesting him to provide information on any high-risk 
activity resulting exposure to hepatitis C in February 2006.  
He responded in March 2006, indicating that he had several 
risk factors including 1) being exposed to blood from wounded 
comrades and performing first aid during combat, 2) giving 
blood to other wounded marines in combat, 3) being exposed to 
blood of other marines while being aided by the corpsman in 
combat, 4) shared razors with other marines in the field, 5) 
being bitten by a rat that was eating off of dead marines 6) 
been bitten by leeches on the legs.  

The veteran was afforded a VA medical opinion related to his 
hepatitis C claim in April 2006.  The physician was asked 
whether the following risk factors were plausible risk 
factors in the veteran's contracting hepatitis C: 1) first 
aided several wounded GI's, 2) gave blood in fluid, 3) IV 
used over and over several times for blood donation, 4) being 
bitten by a rat.  The physician responded that factors 1, 2 
and 4 were not recognized modalities of hepatitis C 
infection.  As to factor 3, it was not clear if same needle 
was used on him alone, and in absence of clear statement that 
the same IV access was used on different persons, it is not a 
modality for hepatitis C transmission.  

Additional VA treatment records dated in 2006 show that the 
veteran reported he stopped drinking alcohol in June 2002 
when he received his diagnosis of hepatitis C.  He reported 
no current drug use, and no tattoo or blood transfusion.  He 
reported that he had thyroid removal surgery in 1992.  

The veteran has a diagnosis of hepatitis C; however, there is 
no competent evidence indicating that this disorder is 
associated with any established event, injury, or disease 
during active service.  Hepatitis C was first diagnosed many 
years after service.  While the veteran believes his 
hepatitis C was incurred as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  To the 
contrary, the probative, competent medical evidence, the VA 
opinion dated in April 2006, is wholly against the claim 
inasmuch as it indicates that none of the alleged potential 
means of transmission were likely the source of the present 
hepatitis C.  The VA physician considered the entirety of the 
medical record and conducted a thorough review.  His expert 
opinion is uncontroverted and is thus accorded substantial 
probative weight.  Therefore, the Board finds entitlement to 
service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Ménière's disease

The veteran asserts that he has Ménière's disease or vertigo 
due to exposure to blast trauma in service.  Service medical 
records are negative for complaint, diagnosis, or treatment 
for Ménière's disease or vertigo.  Neither the May 1967 pre-
induction nor the May 1970 separation physical examination 
reports reflects any related findings.  

Service connection for bilateral hearing loss and tinnitus 
was established in 1977.  October 1977 VA examination noted 
tinnitus and hearing loss but there was no indication of 
vertigo or Ménière's disease.  Similarly, VA audiograms and 
ear evaluations dated from that time to December 1984 are 
replete with reference to hearing loss and at times constant 
tinnitus.  These also reflect on numerous occasions that the 
complaints and the results were inconsistent and, as noted in 
December 1984, that an accurate analysis could not be 
provided.  

The more recent treatment records reflect ongoing complaints 
of vertigo for many years, but these complaints are first 
noted many years after service.  The veteran complained of 
tinnitus and vertigo in December 1998.  

A VA health professional noted in a November 2003 visit that 
the veteran had 20 years of tinnitus and now has vertigo.  
Acoustic trauma in service was noted.  Vertigo was described 
as most severe when laying on the left side.  Meclizine 
treatment was helping.  The assessment was hearing loss and 
tinnitus, suspect benign positional paroxysmal vertigo.  

A report of VA audiogram in February 2004 notes the 
complaints of hearing loss and tinnitus were "now" 
accompanied by vertigo.  The unreliable results related to 
hearing loss were noted.  ENG (electronystagmogram) testing 
to evaluate vertigo complaints was noted to be essentially 
normal.  The examiner recommended ear, nose and throat (ENT) 
evaluation, noting that hearing loss, tinnitus and vertigo 
were often associated with Ménière's disease.  

The veteran underwent ENT evaluation in March 2004.  The 
examining physician observed the veteran's complaints of 
vertigo, worse when lying on the left side, which improved 
with Meclizine and sitting upright.  Based on examination, 
the physician assessed atypical vertigo, considering benign 
positional or paroxysmal vertigo (BPV) verses Ménière's 
disease.  

The veteran underwent additional testing and ENT examination 
by the same physician in June 2005.  He noted that the 
veteran's reported disequilibrium when rising from a 
recumbent position which was lasting.  The examiner remarked 
that "true" vertigo was transient, but that lightheadedness 
lasted for hours.  It was noted to have started in 2004.  It 
was also reported that the condition was controlled with 
positioning and Meclizine but was not responsive to typical 
Ménière's disease treatments.  The veteran's belief that the 
condition was related to noise trauma in service was noted.  
The examiner observed that the disequilibrium the veteran 
described was most likely benign positional paroxysmal 
vertigo (BPPV) or relative postural hypotension.  He doubted 
the diagnosis of Ménière's disease in either case, and could 
not make any connection between his service and the cause of 
the disequilibrium.  Literature, teaching, patient history, 
and physical did not support sound induced vertigo and no 
indication of PLF/Barotrauma.  Present disequilibrium 
condition not related to military service.  

To the extent that the veteran has a diagnosis of vertigo, it 
has been attributed to a condition other than Ménière's 
disease.  There is no actual confirmed diagnosis of Ménière's 
disease; the most recent VA examination, in fact, is 
competent evidence that there is no diagnosis.  The 
alternative diagnoses, BPV, BPVV, or positional hypotension, 
have not been related to service by any health professional.  
There is no competent evidence of a relationship between a 
current disability and service.  

Moreover, there is no current diagnosis of Ménière's disease 
nor was the condition noted in service.  Vertigo was observed 
in June 2005 to be a transient symptom.  The Court has held 
that a veteran's statements as to subjective symptomatology 
alone (such as pain), without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by 259 F.3d 1356 (Fed. Cir. 2001).  While the veteran may 
sincerely believe he has Ménière's disease incurred as a 
result of service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu v. Derwinski, 2 Vet. App. 492.  Therefore, the Board 
finds entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Hypertension, Cardiovascular-Renal Disease, Thyroid Tumor, 
Arthritis, Kidney Stones, Ulcer

In this case, service medical records are negative for 
complaint, diagnosis, or treatment for hypertension, 
cardiovascular-renal disease, thyroid tumor, arthritis, 
kidney stones, or ulcer.  Both the May 1967 enlistment and 
the May 1970 separation physical examination reports reflect 
no abnormal body system findings.  Blood pressure was 130/70 
in 1967 and 110/80 in 1970.  The veteran had been evaluated 
for a heart murmur and chest pain.  The evaluation 
characterized his manifestations as a normal variant in 
September 1968.  Chest X-rays showed normal chest and cardiac 
silhouette.  He reported at that time that he had a history 
of arthralgias of the knees at 18 years old.  Records show he 
served in the Republic of Vietnam during the Vietnam War and 
received the Vietnam Service Medal.  Service connection was 
granted for Type II diabetes mellitus based this service and 
on current diagnosis.  

VA treatment records do not show hypertension in the initial 
years following service into the mid-1990's.  There is a 
finding of borderline hypertension in September 1999.  
Thereafter, there is diagnosis and treatment for hypertension 
to the present time.  

In August 1998 VA treatment records, the veteran reported 
that he underwent left thyroidectomy in 1992 and the adenoma 
tumor was benign.  He was reportedly euthyroid in an April 
1999 check.  He continued on synthroid.  More recent 
treatment notes of March 2006 show he discontinued thyroid 
medication in 2002.  

The veteran was afforded a VA examination primarily for 
evaluation of diabetes in June 2005.  The examiner observed 
that the veteran had hypertension for the past 5 years but 
that there was no coronary artery disease or heart disease.  
Hypertension was considered not related to his diabetes.  On 
examination, blood pressure was 140/90.  The heart rate and 
rhythm were normal.  There was a harsh 3/6 ejection systolic 
murmur at the left sternal border.  PMI was not displaced.  
Peripheral pulses were normal and there was no edema.  
Neurological examination was normal.  

In a February 2006 primary care evaluation, the veteran's 
head was normal, his throat was not inflamed.  Neck was 
supple with no bruits or lymphadenopathy.  The chest was 
clear and had normal respiratory movements.  The 
cardiovascular system showed regular sinus rhythm with no 
significant murmurs.  The abdomen was soft and non-tender, 
without guarding, rebound or masses.  The liver was not 
enlarge, the spleen was not palpable, bowel sounds were 
active and the extremities were without edema.  The 
assessment was that he was stable and he should continue his 
present medications.  

In statements in support of his claim the veteran, in 
essence, has asserted he has chronic medical problems with 
hypertension and cardiovascular renal disease as a result of 
herbicide exposure during service in Vietnam.  The Board 
notes that these are not shown to be diseases or 
manifestations of any diseases recognized by VA regulations 
as associated with herbicides used in the Republic of Vietnam 
and subject to the presumption of service connection 
applicable to veterans of that conflict.  

Thus, post-service medical records include evidence of 
numerous medical problems, including hypertension, without 
opinion attributing hypertension to service or service-
connected disability.  As to the cardiovascular-renal 
disease, thyroid tumor, arthritis, kidney stones, ulcer, 
there is no evidence of current disability.  

Based upon the evidence of record, the Board finds present 
disabilities due to hypertension, cardiovascular-renal 
disease, thyroid tumor, arthritis, kidney stones, or ulcer 
were not present during active service nor are they current 
disorders shown to have been incurred as a result of service.  
As to hypertension and cardiovascular-renal disease, these 
are not shown to be diseases or manifestations of any 
diseases recognized by VA regulations as associated with 
herbicides used in the Republic of Vietnam and subject to a 
presumption of service connection.  While the veteran was 
treated for a heart murmur during service, this was deemed a 
normal variant and there is no evidence of a chronic disease 
having been manifest at that time and no competent evidence 
of a present cardiovascular-renal disorder related to the 
mere findings in service.  The June 2005 VA examination notes 
no cardiovascular-renal disease, which is consistent with the 
recent treatment records referred to in this decision.  As to 
hypertension, there was no evidence of hypertension in the 
first year following service, or for many years following 
service.  Present hypertension has not been related by any 
health professional, or by any other compete tent evidence, 
to service or to service-connected disability.  It was 
specifically noted in the June 2005 examination to be 
unrelated to diabetes.  Also, treatment records suggest it 
was present several years prior to any diagnosis of diabetes.  

As to the claim for thyroid tumor, the veteran's tumor was 
not present for years following service.  The tumor was 
benign by his own admission.  Thus, there was no malignant 
tumor within the year following service which could be 
presumptively service-connected.  Moreover, there is no 
current disability, as the veteran has shown no recurrence 
and takes no medications, according to recent treatment 
records.  As to the claims for arthritis, kidney stones, and 
ulcer, the Board finds no current disability and no 
disability in service.  The Court has held that a veteran's 
statements as to subjective symptomatology alone (such as 
pain), without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 259 
F.3d 1356 (Fed. Cir. 2001); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  While the 
veteran may sincerely believe he has disabilities that were 
incurred as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu v. Derwinski, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.  

III. New and Material Evidence Claim-Scar of the Right Thigh

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an August 1975 rating decision the RO denied entitlement 
to service connection for scar of the right upper thigh.  The 
RO noted in its decision that the veteran entered service 
with a scar on the right upper thigh, as indicated in the May 
1967 (pre-induction) enlistment physical examination.  There 
was no treatment for the scar in service.  At the May 1970 
separation examination, the scar was noted as 'same.'  The RO 
found no evidence of a disability related to the pre-existing 
scar.  Service connection was denied.  In correspondence 
dated in August 1975 the veteran was informed of this rating 
decision and the reason for the denial.  The veteran did not 
appeal the rating decision and it became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2007).

The evidence added to the record since the 1975 rating 
decision includes the veteran's December 2005 request to 
reopen his claim reiterating his contention that he has 
disability related to a scar of the right upper thigh due to 
service.  The veteran was sent a letter describing new and 
material evidence and the reasons for the past denial, and 
asking that he submit new and material evidence.  He has not 
submitted any medical records or information other than his 
contentions.

The medical record available does not reflect any opinion 
evidence indicating that a scar of the right upper thigh is 
present and was either aggravated by or incurred in to 
service.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the August 
1975 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  The evidence added to the 
record does not include competent evidence relating a 
diagnosis of a disability related to the scar of the right 
upper thigh to an established event, injury, or disease in 
service which was the basis for the prior determination.  The 
veteran's statements are essentially cumulative of the 
evidence previously considered and do not raise a reasonable 
possibility of substantiating the claim.  This evidence is 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, lay statements concerning 
diagnosis and causation are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the information 
provided in support of the application to reopen the claim 
does not include new and material evidence, the appeal must 
be denied.


ORDER

Entitlement to service connection for Ménière's disease is 
denied.

Entitlement to service connection for hypertension including 
as a result of exposure to herbicides is denied.

Entitlement to service connection for cardiovascular renal 
disease including as a result of exposure to herbicides is 
denied.

Entitlement to service connection for kidney stones is 
denied.

Entitlement to service connection for thyroid tumor is 
denied.

Entitlement to service connection for arthritis is denied.  

Entitlement to service connection ulcer (gastric-peptic) is 
denied.

Entitlement to service connection hepatitis C is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for scar of the 
right thigh, remains denied.


REMAND

As to the claim for an initial rating for PTSD, in view of 
the Court's decision, a remand is required.  The RO must 
ensure that the duties to inform and assist are met.  
Moreover, the veteran and his attorney have recently 
submitted evidence to the Board without a waiver of RO 
consideration.  In a February 2007 letter to the veteran's 
attorney, he was advised that evidence submitted to BVA 
without specific waiver of agency of original jurisdiction 
(AOJ) consideration could not be reviewed by the Board in the 
first instance.  Pursuant to 38 C.F.R. § 20.1304 (2007), any 
additional pertinent evidence received by the Board not 
already considered by the agency of original jurisdiction 
(AOJ) must be referred to the AOJ for initial review unless 
there has been a waiver of such referral by the claim.  The 
Board also finds that, based on the current contentions, a VA 
psychiatric examination would be helpful.  

As to the claim for an increased initial rating for Type II 
diabetes mellitus, the most recent examination is over two 
and a half years old and is focused primarily on whether 
there was a relationship between the diabetes and service, 
not on the current level of severity.  Current contentions 
suggest increased complications and manifestations of 
diabetes.  Under the circumstances, the Board finds that a VA 
examination to determine the current severity of diabetes 
would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for PTSD and diabetes mellitus 
since January 2007.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran is to be scheduled for a 
VA psychiatric examination to determine 
the severity of the PTSD.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist or psychologist conducting 
the examination for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The psychiatric examiner should identify 
what symptoms, if any, the veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
his service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner is asked, if 
possible, to determine which symptoms are 
attributable to PTSD and which, if any, 
are attributable to nonservice-connected 
psychiatric disorders.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  The examiner 
should indicate whether the GAF score 
would change if the nonservice-connected 
psychiatric disorders were included in 
the assessment.

The examiner is requested to indicate 
which of the following (a), (b), (c), or 
(d) best describes the veteran's mental 
impairment:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood; 
anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep 
impairment; mild memory loss (such as 
forgetting names, directions, recent 
events); there is no stereotyped speech, 
flattened affect or impaired judgment.

Adequate reasons and bases should be 
provided to support the opinion provided. 

4.  The veteran is to be scheduled for a 
VA examination to determine the severity 
of the Type II diabetes mellitus.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician conducting the examination 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The physician is to 
indicate whether the veteran requires 
insulin, is on a restricted diet, and 
requires regulation of activities.  The 
examiner should indicate whether the 
veteran has episodes of ketoacidosis or 
hypoglycemic reactions requiring one or 
two hospitalizations per year, or twice a 
month visits to a diabetic care provider.  
Sustainable reasons and bases are to be 
provided for any opinion rendered.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  Finally, the AMC/RO should 
readjudicate the veteran's claims, with 
application of all appropriate laws, 
regulations, and consideration of all 
evidence not already reviewed by the 
RO/AMC, including evidence submitted by 
the veteran to the Board and any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


